People v Hunt (2017 NY Slip Op 06293)





People v Hunt


2017 NY Slip Op 06293


Decided on August 23, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2012-07119
 (Ind. No. 7398/10)

[*1]The People of the State of New York, respondent,
vYoseph Hunt, appellant.


Yoseph Hunt, Attica, NY, appellant pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove, Ann Bordley, and Gamaliel Marrero of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (Joshua M. Levine of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 23, 2016 (People v Hunt, 137 AD3d 1163), affirming a judgment of the Supreme Court, Kings County, rendered July 16, 2012.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
LEVENTHAL, J.P., ROMAN, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court